Bussell, J.
The defendant was indicted for assault with intent to murder, and was convicted with a recommendation that he be punished as for a misdemeanor. He excepts to the overruling of his motion for a new trial, containing only the general grounds. According to the evidence of the prosecutor, Bill Jones, the defendant was clearly guilty of the offense charged. Bill Jones testified, that after supper one night he went out to his stable to put up his mule, and that the defendant, who was concealed near the woodpile, shot him with a gun, the bullet taking-effect in his shoulder. Jones says that he had no difficulty in identifying the defendant as the person who did the shooting; that he clearly recognized him by the flash of the gun. Other witnesses testified to certain tracks leading from the place of the *502sh ooting tip to the defendant’s barn, which tracks fit the defendant’s foot. There was proof of threats which the defendant had made against Bill Jones, and also of ill-feeling existing between the two. It appears that Bill Jones had previously to the' shooting had the defendant arrested for a criminal offense. The-defendant’s evidence was in conflict with that produced by the State, and tended strongly to establish an alibi. The credibility of the witnesses was exclusively for the jury. By their verdict they -accepted the version of the transaction given by Bill Jones, which fully authorized the conviction. No error of law is complained of, and the judge did not err in refusing a new trial.
Judgment affirmed,